United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Pittsburgh, PA, Employer
)
__________________________________________ )
C.P., Appellant

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1459
Issued: February 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 7, 2011 appellant, through her attorney, filed an appeal of the June 2, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP), denying modification of
the prior wage-earning capacity determination.
Pursuant to the Federal Employees’
1
Compensation Act (FECA) and 20 C.F.R §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly denied modification of the August 3, 2004 wageearning capacity determination.
FACTUAL HISTORY
This is appellant’s second appeal to the Board. By decision dated May 10, 2005, the
Board affirmed in part an August 24, 2004 OWCP determination that appellant received an
1

5 U.S.C. §§ 8101-8193.

overpayment in the amount of $1,115.12 during the period September 22 through October 4,
2003 and that she was without fault in accepting the overpayment. However, the Board reversed
the issues of waiver and recovery of overpayment.2 The facts relevant to the present appeal are
hereinafter set forth.
On December 27, 2000 appellant, then a 48-year-old flat sorter keyer/distribution clerk,
sustained an injury to her back and lower extremities while casing mail. OWCP accepted her
claim for aggravation of degenerative disc disease and paid appropriate benefits.3 Appellant was
eventually retained on the periodic rolls.
In a March 11, 2003 report, Dr. John T. Williams, a Board-certified orthopedic surgeon
and impartial medical specialist, opined that appellant had permanent residuals of her workrelated condition but was capable of working. In an April 11, 2003 work capacity evaluation, he
stated that appellant was capable of working eight hours a day with restrictions. Dr. Williams
opined that she could sit, walk and stand for two-hour durations, could push, pull and lift with
restrictions for four to six hours total, but should not twist, operate a commercial motor vehicle
or climb. Breaks should be given for 15 minutes every 2 hours. Based on Dr. William’s
March 11, 2003 report, OWCP amended the accepted condition to degenerative disc disease.
On September 22, 2003 appellant started working full time with the employing
establishment in a modified job assignment as a full-time mail processor. The position required
preparing ripped and torn mail for two hours sitting; face letters for two hours sitting and
standing; label machines for two hours standing; clean out machines for two hours standing;
performing quality checks at the machines for two hours standing; recording racer mail for one
hour standing; working relief for one hour; and filling out routine slips and placards for one hour
sitting and standing. By decision dated August 3, 2004, OWCP reduced appellant’s
compensation to zero based on its findings that her actual earnings as a modified mail processing
clerk effective September 22, 2003 fairly and reasonably represented her wage-earning capacity.
It determined that her actual earnings met or exceeded her wages at the time of her injury.
Appellant worked in her modified-duty position until November 10, 2010, when the
employing establishment withdrew her limited-duty assignment as part of the National
Reassessment Process. On November 19, 2010 she started working a part-time modified
position with the employing establishment.

2

Docket No. 05-11 (issued May 10, 2005).

3

The record reflects that, although appellant originally filed a recurrence claim of her April 7, 1998 work injury,
claim File No. xxxxxx535, OWCP treated the recurrence claim as a claim for a new traumatic injury occurring on
December 27, 2000 under claim File No. xxxxxx317.

2

Appellant filed claims for compensation for wage loss for the periods November 6, 2010
and onward, when the employing establishment had no work due to the National Reassessment
Process.4 In a December 8, 2010 letter, OWCP advised her of the evidence required to modify a
loss of wage-earning capacity determination. It noted that the employing establishment
withdrew appellant’s limited-duty assignment on November 10, 2010 as part of its National
Reassessment Process. OWCP provided appellant 30 days to submit rationalized medical
evidence showing that she sustained a change in her injury-related condition, that she had been
retrained or vocationally rehabilitated or that the original loss of wage-earning capacity (LWEC)
rating was in error.
In response, OWCP received several letters from counsel challenging the August 3, 2004
wage-earning capacity determination. In a December 10, 2010 letter, counsel argued that as
appellant only performed modified duties of the mail processing clerk position, she did not
perform regular employment. He also argued that the modified position was a job created for
her.
Medical documentation of record indicates appellant was being treated for her accepted
condition as well as several other conditions, which are not accepted as part of this claim. The
record reflects that on August 28, 2008 she was diagnosed with a disc herniation at L4-5 and L5S1, a L3-4 disc bulge and a torn right meniscus.
By decision dated January 11, 2011, OWCP denied appellant’s claim for compensation
benefits effective November 10, 2010. It found she had failed to meet her burden of proof to
modify the August 3, 2004 LWEC determination.
On January 11, 2011 appellant, through counsel, requested a telephonic hearing with a
representative of OWCP. The telephonic hearing was held April 6, 2011. At the hearing,
appellant and counsel argued that the modified position she occupied since September 22, 2003
was a temporary, make shift, odd lot position tailored to fit her needs and did not constitute a
valid position upon which to render a wage-earning capacity determination. She described the
duties she performed and the manner in which she had her hours adjusted.
After the hearing, OWCP received medical reports from Dr. George Rodriguez, a Boardcertified physiatrist, and an associate, Dr. Daisy Rodriguez, an internist, dated October 19,
November 18 and December 16, 2010 and February 10, 2011 which indicated that appellant has
restrictions and several copies of disability slips and slips for physical therapy. In a May 2, 2011
letter, counsel reiterated his arguments that appellant’s modified position which the employing
establishment withdrew was makeshift in nature and therefore cannot fairly represent her wageearning capacity.

4

Appellant also filed a recurrence claim for wage loss effective November 10, 2010 alleging that her existing
modified-duty assignment, which was eight hours a day/five days a week, was uniquely crafted for her and was
withdrawn by management under the National Reassessment Process. She further indicated that she was given a
new modified-duty assignment for four hours a day/five days a week. In a January 3, 2011 letter, OWCP advised
appellant that she did not experience a true recurrence as she did not lose any time from work.

3

By decision dated June 2, 2011, OWCP’s hearing representative affirmed the January 11,
2011 decision.
On appeal, counsel reiterated his contention that her modified-duty position was
makeshift and thus it cannot form the basis of an LWEC determination.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.5 Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.6
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.7 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.8
When a formal loss of wage-earning capacity determination is in place and light duty is
withdrawn, the proper standard of review is not whether appellant sustained a recurrence of
disability, but whether OWCP should modify its decision according to the established criteria for
modifying a formal loss of wage-earning capacity determination.9 OWCP procedures provide
that when the employing establishment has withdrawn a light-duty assignment, which
accommodated the claimant’s work restrictions and a formal wage-earning capacity decision has
been issued, the decision will remain in place, unless one of the three accepted reasons for
modification applies.10
ANALYSIS
OWCP accepted that appellant sustained employment-related aggravation of lumbar
degenerative disc disease. Following a period of total disability upon which appellant was
placed on the periodic rolls, she returned to work as a modified mail processor with the
employing establishment. By decision dated August 3, 2004, OWCP determined that she had no
LWEC as her actual earnings as a modified mail processor fairly and reasonably represented her
wage-earning capacity.

5

See 5 U.S.C. § 8115 (determination of wage-earning capacity).

6

Sharon C. Clement, 55 ECAB 552 (2004); Loni J. Cleveland, 52 ECAB 171 (2000).

7

Harley Sims, Jr., 56 ECAB 320 (2006); Sharon C. Clement, supra note 6.

8

Tamra McCauley, 51 ECAB 375, 377 (2000); T.M., Docket No. 08-975 (issued February 6, 2009).

9

Id.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.7(a)(5) (October 2005).

4

On November 10, 2010 the employing establishment indicated that appellant’s modified
position was no longer available as part of a National Reassessment Process after determining
that it did not have work available for her position. Appellant was subsequently given part-time
modified work.
She filed claims requesting compensation for wage loss beginning
November 10, 2010. Appellant requested modification of the August 3, 2004 wage-earning
capacity decision, contending on appeal and before OWCP that the position was make-shift or
otherwise inappropriate for a wage-earning capacity determination.
Appellant did not submit any evidence to show that OWCP’s original wage-earning
capacity decision was erroneous. OWCP based its LWEC determination on her actual earnings
that a modified mail processor beginning September 22, 2003 fairly and reasonably represented
her wage-earning capacity. Its determination was consistent with section 8115(a) of FECA
which provides that the wage-earning capacity of an employee is determined by appellant’s
actual earnings if her actual earnings fairly and reasonably represent her wage-earning
capacity.11 OWCP properly noted that she had received actual earnings as a modified rural
carrier for more than 60 days at the time of its LWEC determination. The position was not a
temporary or part-time position.12 In fact, appellant worked in such modified position for almost
seven years before the employing establishment withdrew it as part of the National Reassessment
Process. While she claimed that the modified position was an odd-lot or make-shift position
designed for her particular needs, the Board finds that she has not established this assertion.
Appellant did not submit sufficient evidence to show that the modified position was not
reasonably available on the open labor market or could not have been performed by another
employee. There is no evidence establishing that the duties assigned to her were merely to keep
her employed or that the duties and/or the position was created especially for her to fill until such
time as it could be determined whether she could physically return to another position or
alternative status.13 While counsel asserted both before OWCP and appeal that the position was
make-shift or temporary, he appears to base his argument simply on the fact that it was a
modified position. There is no evidence to show that appellant was not working eight hours a
day or that the position consisted of make-shift work designed for her particular needs.14 While
counsel contends that she did not perform all the duties set forth on the modified position and
that her assignment was subject to revision based on operations requirements, these facts do not
constitute evidence that the position was make-shift work.15 Accordingly, there is no evidence

11

A.P., 58 ECAB 198 (2006); David L. Scott, 55 ECAB 330 (2004).

12

See James D. Champlain, 44 ECAB 438, 440-41 (1993); Federal (FECA) Procedural Manual, Part 2 -- Claims,
Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.7a(1) (July 1997). In Jeffrey T. Hunter, 52
ECAB 503 (2001), the Board found that duties of regular employment are covered by a specific job classification
and such duties would have been performed by another employee if the employee did not perform them. The test is
not whether the tasks that the employee performs would have been done by someone else, but instead whether she
occupied a regular position that would have been performed by another employee.
13

J.K., Docket No. 11-159 (August 19, 2011).

14

J.C., 58 ECAB 700 (2007); N.C., Docket No. 11-378 (September 9, 2011).

15

Id.

5

that the position was make-shift, temporary, seasonal or otherwise inappropriate for a wageearning capacity determination.16
Appellant contended that she now has a LWEC as she is no longer working full time as a
modified mail processor. As a formal wage-earning capacity was in effect at the time that the
employing establishment took away her position, she must show a basis for modification of that
decision to be entitled to wage-loss compensation on or after November 10, 2010.17
The Board finds that appellant has not met any of the requirements for modification of
OWCP’s August 3, 2004 wage-earning capacity determination. Appellant did not allege that she
was retrained or otherwise vocationally rehabilitated and, as discussed, there is no evidence that
the original wage-earning capacity determination was erroneous. Furthermore, the evidence
does not establish a material change in her employment-related condition. The contemporaneous
medical evidence from both Dr. Rodriguez’s found that appellant can work with restrictions.
Compensation for LWEC is based upon loss of the capacity to earn and not on actual wages
lost.18 Absent a showing that the wage-earning capacity should be modified, appellant has no
disability under FECA and is not entitled to compensation for wage loss based on the withdrawal
of her limited-duty position.19 Accordingly, OWCP properly denied her claim for wage-loss
compensation as she had not established modification of the established wage-earning capacity
determination and properly denied modification of its August 3, 2004 wage-earning capacity
decision.
CONCLUSION
The Board finds that appellant has not established OWCP’s wage-earning capacity
determination should be modified.

16

D.S., 58 ECAB 392 (2007); Selden H. Swartz, 55 ECAB 272 (2004).

17

See D.S., id.

18

Marie A. Gonzales, 55 ECAB 395 (2004); Roy Matthew Lyon, 27 ECAB 186 (1975).

19

S.L., Docket No. 10-1478 (issued February 10, 2011); K.R., Docket No. 09-415 (issued February 24, 2010).

6

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated June 2, 2011 is affirmed.
Issued: February 7, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

